790 So. 2d 516 (2001)
Ralph E. SKULLESTAD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-1385.
District Court of Appeal of Florida, Fourth District.
July 5, 2001.
Ralph E. Skullestad, Arcadia, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
This is an appeal by Ralph Skullestad from a final order summarily denying his motion to correct illegal sentence filed pursuant to Rule 3.800(a), Florida Rules of Criminal Procedure. We affirm.
Appellant alleges that he had not received all of the credit due in a 1990 case and a 1992 case for time served in prison, jail and on probation. Contrary to the pleading requirements of State v. Mancino, 714 So. 2d 429, 433 (Fla.1998), and Toro v. State, 719 So. 2d 947, 948 (Fla. 4th DCA 1998), appellant's motion did not identify where in the record information showing entitlement to the credit sought could be located.
Denial of appellant's motion should have been without prejudice to appellant's right to refile a new motion correcting this deficiency *517 in the pleading. It was not. Accordingly, we affirm the trial court's denial of the rule 3.800(a) motion but without prejudice to refile a rule 3.800(a) motion which affirmatively states where in the court file or jail or probation records the information on appellant's claim of entitlement to credit for additional days in the 1990 and 1992 cases can be found. Appellant may attach such supporting information to his motion. See Nelson v. State, 760 So. 2d 240, 241 (Fla. 4th DCA 2000).
FARMER, STEVENSON and HAZOURI, JJ., concur.